     Case 5:18-cv-01056-ADS Document 36 Filed 04/21/20 Page 1 of 2 Page ID #:509



 1

 2                                                                       JS-6
 3

 4

 5

 6

 7

8
                              UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10

11
     JOANIE G.1, an Individual,                   Case No.: 5:18-01056 ADS
12
                         Plaintiff,
13
                         v.
14                                                JUDGMENT OF DISMISSAL
     ANDREW M. SAUL2, Commissioner of
15   Social Security,

16                       Defendant.

17

18

19

20

21
     1
       Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil
22   Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
     Administration and Case Management of the Judicial Conference of the United States.
23   2
       On June 17, 2019, Saul became the Commissioner of the Social Security
     Administration. Thus, he is automatically substituted as the defendant under Federal
24
     Rule of Civil Procedure 25(d).


                                                -1-
     Case 5:18-cv-01056-ADS Document 36 Filed 04/21/20 Page 2 of 2 Page ID #:510



 1          In accordance with the Memorandum Opinion and Order, Dkt. No. 35, filed

 2   concurrently herewith,

 3          IT IS ORDERED AND ADJUDGED that the decision of the Commissioner of

 4   Social Security is affirmed, and this action is dismissed with prejudice.

 5

 6   DATE: April 21, 2020

 7
                                              /s/ Autumn D. Spaeth
8                                       THE HONORABLE AUTUMN D. SPAETH
                                        United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                 -2-
